Opinion issued September 24, 2015




                                         In The

                                Court of Appeals
                                         For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00739-CR
                                NO. 01-15-00740-CR
                             ———————————
           IN RE WILLIAM HAYWARD FREEMAN, SR., Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, William Hayward Freeman, Sr., has filed a petition for writ of

mandamus seeking to compel the court reporter to provide him with a full

transcript of trial court proceedings.

      We deny the petition for writ of mandamus.1


1
      The underlying case is Freeman v. State, No. 1322259, in the 182nd District Court
      of Harris County, Texas, the Honorable James Anderson presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2